DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Election of Group I (relating to Claims 1-10) and Species E (relating to FIGS. 9-18) was made without traverse in the reply filed on 06/13/2022.  Accordingly, the 04/14/2022 restriction requirement was made FINAL.

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 6-7 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over U.S. Patent No. 11,130,227 to Toshimitsu, which discloses:
Claim 1: A mechanical arm 20 (FIGS. 1-3), comprising:
a first link L1 protruding from a surface BF;
a second link L2 rotatably coupled to the first link L1 and having an elongated body defining a first end (proximate J2) and an opposite second end (proximate J3), the first end rotatable about an axis of rotation AX2 orthogonal to an axis of rotation AX1 of the first link L1;
a third link L3 comprising a first end (proximate J3) and an opposite second end, the first end rotatably coupled to the second end of the elongated body L2, the third link L3 having an axis of rotation AX3 same as an axis of rotation of the second end of the elongated body;
a fourth link L4 rotatably coupled to the second end of the third link L3, the fourth link L4 having an axis of rotation AX4 orthogonal to the axis of rotation AX3 of the third link L3;
a fifth link L5 rotatably coupled to the fourth link L4, the fifth link L5 having an axis of rotation AX5 orthogonal to the axis of rotation AX4 of the fourth link L4; and
an end effector E connectable to the fifth link L5, wherein the end effector E is rotatable about an axis of rotation AX6 same as the axis of rotation AX4 of the fourth link L4, and rotatable about an axis of rotation AX5 orthogonal to the axis of rotation AX4 of the fourth link L4;
wherein the first link L1, the second link L2, the third link L3, the fourth link L4, and the fifth link L5 are collectively structured and configured to rotate such that the end effector E is actuatable to a workspace under the surface BF (this italicized clause is functional and considered intended use. See MPEP 2114. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987));
wherein the second link L2, the third link L3, the fourth link L4, and the fifth link L5 are configured to rotate into a folded state (the folded state is one similar to the one shown in FIG. 1, except that the second link L2 is rotated approximately 80 degrees counterclockwise);
wherein in the folded state, a height of each of at least the second link L2 and the third link L3 with respect to the surface is less than a height of the first link L1 with respect to the surface BF (as shown in FIG. 1, a radius of the first end of second link L2 does not appear to extend higher than the top of the first link L1, and this radius would be furthest away from the surface BF when the mechanical arm is in the folded state.  Further, as shown in FIG. 4 (which is not the folded state described above), the radius of the third link L3 is not wider than the radius of the second link L2 described above.  Therefore, those having ordinary skill in the art would understand that the last limitation recited in amended Claim 1 is disclosed by Toshimitsu.
Claim 4: The mechanical arm 20 of claim 1, further comprising a sixth link L6 rotatably coupled to the fifth link L5, the sixth link L6 having an axis of rotation AX6 orthogonal to the axis of rotation AX5 of the fifth link L5; the sixth link L6 attachable to the end effector E and configured to, in conjunction with the first link L1, the second link L2, third link L3, the fourth link L4, and the fifth link L5, actuate to a workspace on a side and below and under the surface BF (this italicized clause is functional and considered intended use. See MPEP 2114. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).
Claim 6: The mechanical arm 20 of claim 1, further comprising a plurality of brakes (see Col. 5, Lines 51-58) mated to corresponding revolute joints in at least one of the first link L1, the second link L2, the third link L3, and the fourth link L4, and are configured to selectively stop movement of the mechanical arm 20, so as to hold the mechanical arm 20 in a determined pose.
Claim 7: The mechanical arm 20 of claim 1, further comprising sensor coverings EC disposed on one or more outer surfaces of at least one of the first link L1, the second link L2, the third link L3, and the fourth link L4, wherein the sensor coverings EC are configured to detect an object touching or in proximity to the one or more outer surfaces.
Claims 5 and 8-9 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent No. 11,130,227 to Toshimitsu.
Claim 5: The mechanical arm 20 of claim 1, further comprising a first revolute joint J1 and a second revolute joint J2, wherein the first link L1 is connectable to the surface BF through the first revolute joint J1, the second revolute joint J2 is configured to rotatably connect the second link L2 to the first link L1, the first revolute joint J1 and the second revolute joint J2 are received in the first link L1 at two ends of the first link L1.
Claim 8: The mechanical arm 20 of claim 1, further comprising a third revolute joint J3 and a fourth revolute joint J4, wherein the third link L3 is rotatably coupled to the second link L2 through the third revolute joint J3, the fourth revolute joint J4 is configured to rotatably connect the fourth link L4 to the third link L3, the third revolute joint J3 and the fourth revolute joint J4 are received in the third link L3 at two ends of the third link L3.
Claim 9: The mechanical arm 20 of claim 5, wherein the first link L1 comprises a housing that comprises a first portion L12 and a second portion L13 in electronic communication with each other and are orthogonal to each other, and wherein the first revolute joint J1 is received in the first portion L12 and the second revolute joint J2 is received in the second portion L13.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 11,130,227 to Toshimitsu, as applied to Claim 1 above, and further in view of International Patent Application Publication No. WO 2017/033379 A1 to Tojo.
Claim 10: Toshimitsu does not disclose a six-axis force torque sensor module, the end effector E is coupled to the fifth link L5 through the six-axis force torque sensor module, the six-axis force torque sensor module is configured to detect forces and torques applied to the end effector E.
Tojo teaches a mechanical arm that comprises a “six-axis force sensor 5 capable of detecting a force in the XYZ axis directions defined by the wrist coordinate system and a moment acting around each axis.”
In view of the Tojo teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the mechanical arm disclosed by Toshimitsu, such that the mechanical arm 20 further comprises a six-axis force torque sensor module (similar to the six-axis force sensor 5 taught by Tojo), the end effector E is coupled to the fifth link L5 through the six-axis force torque sensor module, the six-axis force torque sensor module is configured to detect forces and torques applied to the end effector, in order to detect a force in the XYZ axis directions.

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658